Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 1 of 16 Page ID #:997



    1
    2
    3
    4
    5
    6
    7
    8                     UNITED STATES DISTRICT COURT
    9                    CENTRAL DISTRICT OF CALIFORNIA
  10
     BILLY EDWIN WADDELL, an                 )   Case No. 2:18-cv-10476-JAK-KS
  11 individual,                             )
                                             )   [PROPOSED] PROTECTIVE
  12                 Plaintiff,              )   ORDER GOVERNING
                                             )   CONFIDENTIAL INFORMATION
  13          v.                             )
                                             )   [Discovery Document: Referred to
  14    SOUTHERN CALIFORNIA IBEW-            )   Magistrate Judge Karen L. Stevenson]
        NECA TRUST FUND; J.P. MORGAN )
  15    CHASE BANK, N.A., and DOES 1         )
        through 10, Inclusive,               )
  16                                         )
                     Defendants.             )
  17                                         )
        JPMORGAN CHASE BANK, N.A.,           )
  18                                         )
                     Third-Party Plaintiff,  )
  19                                         )
              Vs,                            )
  20                                         )
  21    VIRGINIA MARIE DEAN, an individual, ))
        and ROES 1-50, inclusive,            )
  22                                         )
                     Third-Party Defendants. )
  23
  24
  25
  26
  27
  28
                                                 1
          [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 2 of 16 Page ID #:998


        IT IS HEREBY ORDERED:
    1
    2        1.    PURPOSES AND LIMITATIONS
    3        Discovery in this action is likely to involve production of confidential,
    4 proprietary, or private information for which special protection from public disclosure
    5 and from use for any purpose other than pursuing this litigation may be warranted.
    6 Accordingly, the Parties hereby stipulate to and petition the Court to enter the
    7 following Stipulated Protective Order. The Parties acknowledge that this Order does
    8 not confer blanket protections on all disclosures or responses to discovery and that
    9 the protection it affords from public disclosure and use extends only to the limited
  10 information or items that are entitled to confidential treatment under the applicable
  11 legal principles.
  12         2.    GOOD CAUSE STATEMENT
  13         This action is likely to involve trade secrets and other valuable research,
  14 development, commercial, financial, technical, and/or proprietary information for
  15 which special protection from public disclosure and from use for any purpose other
  16 than litigation of this action is warranted. Such confidential and proprietary materials
  17 and information consist of, among other things, confidential business or financial
  18 information, information regarding confidential business practices, policies and/or
  19 procedures, or other confidential research, development, or commercial information
  20 (including information implicating privacy rights of third parties), information
  21 otherwise generally unavailable to the public, or which may be privileged or otherwise
  22 protected from disclosure under state or federal statutes, court rules, case decisions,
  23 or common law. Public disclosure of such information, documents, and materials
  24 would result in prejudice or harm to the Parties by providing their respective
  25 competitors with an unfair business advantage. Accordingly, to expedite the flow of
  26 information, to facilitate the prompt resolution of disputes over confidentiality of
  27 discovery materials, to adequately protect information the Parties are entitled to keep
  28 confidential, to ensure that the Parties are permitted reasonable necessary uses of such
                                                    2
          [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 3 of 16 Page ID #:999



    1 material in preparation for and in the conduct of trial, to address their handling at the
    2 end of the litigation, and serve the ends of justice, a protective order for such
    3 information is justified in this matter. It is the intent of the Parties that information
    4 will not be designated as confidential for tactical reasons and that nothing be so
    5 designated without a good faith belief that it has been maintained in a confidential,
    6 non-public manner, and there is good cause why it should not be part of the public
    7 record of this case.
    8
    9        3.     ACKNOWLEDGMENT OF UNDER SEAL FILING
  10                PROCEDURE
  11         The Parties further acknowledge, as set forth in Section 14.3, below, that this
  12 Stipulated Protective Order does not entitle them to file confidential information
  13 under seal. Local Civil Rule 79-5 sets forth the procedures that must be followed and
  14 the standards that will be applied when a Party seeks permission from the Court to
  15 file material under seal. There is a strong presumption that the public has a right of
  16 access to judicial proceedings and records in civil cases. In connection with non-
  17 dispositive motions, good cause must be shown to support a filing under seal. See
  18 Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir. 2006);
  19 Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002) (even
  20 stipulated protective orders require good cause showing and a specific showing of
  21 good cause or compelling reasons with proper evidentiary support and legal
  22 justification, must be made with respect to Protected Material that a Party seeks to file
  23 under seal). The Parties’ mere designation of Disclosure or Discovery Material as
  24 CONFIDENTIAL does not – without the submission of competent evidence by
  25 declaration establishing that the material sought to be filed under seal qualifies as
  26 confidential, privileged, or otherwise protectable – constitute good cause.
  27         Further, if a Party requests sealing related to a dispositive motion or trial, then
  28 compelling reasons, not only good cause, for the sealing must be shown, and the relief
                                                     3
          [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 4 of 16 Page ID #:1000



    1 sought shall be narrowly tailored to serve the specific interest to be protected. See
    2 Pintos v. Pacific Creditors Ass’n, 605 F.3d 665, 677-79 (9th Cir. 2010). For each item
    3 or type of information, document, or thing sought to be filed or introduced under seal,
    4 the Party seeking protection must articulate compelling reasons, supported by specific
    5 facts and legal justification, for the requested sealing order. Again, competent
    6 evidence supporting the application to file documents under seal must be provided by
    7 declaration.
    8        Any document that is not confidential, privileged, or otherwise protectable in
    9 its entirety will not be filed under seal if the confidential portions can be redacted. If
   10 documents can be redacted, then a redacted version for public viewing, omitting only
   11 the confidential, privileged, or otherwise protectable portions of the document, shall
   12 be filed. Any application that seeks to file documents under seal in their entirety
   13 should include an explanation of why redaction is not feasible.
   14        4.      DEFINITIONS
   15        4.1     Action: Waddell v. Southern California IBEW-NECA Trust Fund, et al.,
   16 No. 2:18-cv-10476-JAK-KS, U.S. District Court for the Central District of California.
   17        4.2     Challenging Party: a Party or Non-Party that challenges the designation
   18 of information or items under this Order.
   19        4.3     “CONFIDENTIAL” Information or Items: information (regardless of
   20 how it is generated, stored or maintained) or tangible things that qualify for protection
   21 under Federal Rule of Civil Procedure 26(c), and as specified above in the Good
   22 Cause Statement.
   23        4.4     Counsel: Outside Counsel of Record and House Counsel (as well as their
   24 support staff).
   25        4.5     Designating Party: a Party or Non-Party that designates information or
   26 items that it produces in disclosures or in responses to discovery as
   27 “CONFIDENTIAL.”
   28
                                                      4
          [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 5 of 16 Page ID #:1001



    1        4.6    Disclosure or Discovery Material: all items or information, regardless of
    2 the medium or manner in which it is generated, stored, or maintained (including,
    3 among other things, testimony, transcripts, and tangible things), that are produced or
    4 generated in disclosures or responses to discovery.
    5        4.7    Expert: a person with specialized knowledge or experience in a matter
    6 pertinent to the litigation who has been retained by a Party or its counsel to serve as
    7 an expert witness or as a consultant in this Action.
    8        4.8    House Counsel: attorneys who are employees of a Party to this Action.
    9 House Counsel does not include Outside Counsel of Record or any other outside
   10 counsel.
   11        4.9    Non-Party: any natural person, partnership, corporation, association, or
   12 other legal entity not named as a Party to this action.
   13        4.10 Outside Counsel of Record: attorneys who are not employees of a Party
   14 but are retained to represent a Party and have appeared in this Action on behalf of that
   15 Party or are affiliated with a law firm that has appeared on behalf of that Party, and
   16 includes support staff.
   17        4.11 Party: any party to this Action, including all of its officers, directors,
   18 employees, consultants, retained experts, and Outside Counsel of Record (and their
   19 support staff).
   20        4.12 Producing Party: a Party or Non-Party that produces Disclosure or
   21 Discovery Material in this Action.
   22        4.13 Professional Vendors: persons or entities that provide litigation support
   23 services (e.g., photocopying, videotaping, translating, preparing exhibits or
   24 demonstrations, and organizing, storing, or retrieving data in any form or medium)
   25 and their employees and subcontractors.
   26        4.14 Protected Material: any Disclosure or Discovery Material that is
   27 designated as “CONFIDENTIAL.”
   28
                                                     5
          [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 6 of 16 Page ID #:1002



    1        4.15   Receiving Party: a Party that receives Disclosure or Discovery Material
    2 from a Producing Party.
    3        5.     SCOPE
    4        The protections conferred by this Stipulation and Order cover not only
    5 Protected Material, but also (1) any information copied or extracted from Protected
    6 Material, (2) all copies, excerpts, summaries, or compilations of Protected Material,
    7 and (3) any testimony, conversations, or presentations by Parties or their Counsel that
    8 might reveal Protected Material.
    9        Any use of Protected Material at trial shall be governed by the orders of the
   10 trial judge and other applicable authorities. This Order does not govern the use of
   11 Protected Material at trial.
   12        6.     DURATION
   13        Once a case proceeds to trial, information that was designated as
   14 CONFIDENTIAL or maintained pursuant to this protective order used or introduced
   15 as an exhibit at trial becomes public and will be presumptively available to all
   16 members of the public, including the press, unless compelling reasons supported by
   17 specific factual findings to proceed otherwise are made to the trial judge in advance
   18 of the trial. See Kamakana, 447 F.3d at 1180-81 (distinguishing “good cause”
   19 showing for sealing documents produced in discovery from “compelling reasons”
   20 standard when merits-related documents are part of court record). Any such
   21 information that becomes public will no longer be subject to the terms of this
   22 Protective Order.
   23        7.     DESIGNATING PROTECTED MATERIAL
   24        7.1    Exercise of Restraint and Care in Designating Material for Protection.
   25 Each Party or Non-Party that designates information or items for protection under this
   26 Order must take care to limit any such designation to specific material that qualifies
   27 under the appropriate standards. The Designating Party must designate for protection
   28 only those parts of material, documents, items, or oral or written communications that
                                                    6
          [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 7 of 16 Page ID #:1003



    1 qualify so that other portions of the material, documents, items, or communications
    2 for which protection is not warranted are not swept unjustifiably within the ambit of
    3 this Order.
    4        Mass, indiscriminate, or routinized designations are prohibited. Designations
    5 that are shown to be clearly unjustified or that have been made for an improper
    6 purpose (e.g., to unnecessarily encumber the case development process or to impose
    7 unnecessary expenses and burdens on other Parties) may expose the Designating Party
    8 to sanctions.
    9        If it comes to a Designating Party’s attention that information or items that it
   10 designated for protection do not qualify for protection, that Designating Party must
   11 promptly notify all other Parties that it is withdrawing the inapplicable designation.
   12        7.2      Manner and Timing of Designations. Except as otherwise provided in
   13 this Order, or as otherwise stipulated or ordered, Disclosure of Discovery Material
   14 that qualifies for protection under this Order must be clearly so designated before the
   15 material is disclosed or produced.
   16        Designation in conformity with this Order requires:
   17        (a)      For information in documentary form (e.g., paper or electronic
   18                 documents, but excluding transcripts of depositions or other pretrial or
   19                 trial proceedings), that the Producing Party affix at a minimum, the
   20                 legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to
   21                 each page that contains protected material. If only a portion of the
   22                 material on a page qualifies for protection, the Producing Party also must
   23                 clearly identify the protected portion(s) (e.g., by making appropriate
   24                 markings in the margins). A Party or Non-Party that makes original
   25                 documents available for inspection need not designate them for
   26                 protection until after the inspecting Party has indicated which documents
   27                 it would like copied and produced. During the inspection and before the
   28                 designation, all of the material made available for inspection shall be
                                                       7
          [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 8 of 16 Page ID #:1004



    1               deemed “CONFIDENTIAL.” After the inspecting Party has identified
    2               the documents it wants copied and produced, the Producing Party must
    3               determine which documents, or portions thereof, qualify for protection
    4               under this Order. Then, before producing the specified documents, the
    5               Producing Party must affix the “CONFIDENTIAL” legend to each page
    6               that contains Protected Material. If only a portion of the material on a
    7               page qualifies for protection, the Producing Party also must clearly
    8               identify the protected portion(s) (e.g., by making appropriate markings
    9               in the margins).
   10        (b)    For testimony given in depositions that the Designating Party identifies
   11               the Disclosure or Discovery Material on the record, before the close of
   12               the deposition all protected testimony.
   13        (c)    For information produced in some form other than documentary and for
   14               any other tangible items, that the Producing Party affix in a prominent
   15               place on the exterior of the container or containers in which the
   16               information is stored the “CONFIDENTIAL” legend. If only a portion
   17               or portions of the information warrants protection, the Producing Party,
   18               to the extent practicable, shall identify the protected portion(s).
   19        7.3    Inadvertent Failures to Designate. If timely corrected, an inadvertent
   20 failure to designate qualified information or items does not, standing alone, waive the
   21 Designating Party’s right to secure protection under this Order for such material.
   22 Upon timely correction of a designation, the Receiving Party must make reasonable
   23 efforts to assure that the material is treated in accordance with the provisions of this
   24 Order.
   25
   26
   27
   28
                                                      8
          [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 9 of 16 Page ID #:1005



    1        8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
    2        8.1.   Timing of Challenges. Any Party or Non-Party may challenge a
    3 designation of confidentiality at any time that is consistent with the Court’s
    4 Scheduling Order.
    5        8.2    Meet and Confer. The Challenging Party shall initiate the dispute
    6 resolution process under Local Rule 37-1, et seq.
    7        8.3    Joint Stipulation. Any challenge submitted to the Court shall be via a
    8 joint stipulation pursuant to Local Rule 37-2.
    9        8.4    The burden of persuasion in any such challenge proceeding shall be on
   10 the Designating Party. Frivolous challenges, and those made for an improper purpose
   11 (e.g., to harass or impose unnecessary expenses and burdens on other Parties) may
   12 expose the Challenging Party to sanctions. Unless the Designating Party has waived
   13 or withdrawn the confidentiality designation, all Parties shall continue to afford the
   14 material in question the level of protection to which it is entitled under the Producing
   15 Party’s designation until the Court rules on the challenge.
   16        9.     ACCESS TO AND USE OF PROTECTED MATERIAL
   17        9.1    Basic Principles. A Receiving Party may use Protected Material that is
   18 disclosed or produced by another Party or by a Non-Party in connection with this
   19 Action only for prosecuting, defending or attempting to settle this Action. Such
   20 Protected Material may be disclosed only to the categories of persons and under the
   21 conditions described in this Order. When the Action has been terminated, a Receiving
   22 Party must comply with the provisions of section 15 below (FINAL DISPOSITION).
   23 Protected Material must be stored and maintained by a Receiving Party at a location
   24 and in a secure manner that ensures that access is limited to the persons authorized
   25 under this Order.
   26
   27
   28
                                                     9
          [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 10 of 16 Page ID #:1006



     1       9.2    Disclosure of “CONFIDENTIAL” Information or Items. Unless
     2 otherwise ordered by the Court or permitted in writing by the Designating Party, a
     3 Receiving    Party     may   disclose    any     information   or     item   designated
     4 “CONFIDENTIAL” only to:
     5       (a)    The Receiving Party’s Outside Counsel of Record in this Action, as well
     6              as employees of said Outside Counsel of Record to whom it is reasonably
     7              necessary to disclose the information for this Action;
     8       (b)    The officers, directors, and employees (including House Counsel) of the
     9              Receiving Party to whom disclosure is reasonably necessary for this
   10               Action;
   11        (c)    Experts (as defined in this Order) of the Receiving Party to whom
   12               disclosure is reasonably necessary for this Action and who have signed
   13               the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   14        (d)    The Court and its personnel;
   15        (e)    Court reporters and their staff;
   16        (f)    Professional jury or trial consultants, mock jurors, and Professional
   17               Vendors to whom disclosure is reasonably necessary for this Action and
   18               who have signed the “Acknowledgment and Agreement to Be Bound”
   19               (Exhibit A);
   20        (g)    The author or recipient of a document containing the information or a
   21               custodian or other person who otherwise possessed or knew the
   22               information;
   23        (h)    During their depositions, witnesses, and attorneys for witnesses, in the
   24               Action to whom disclosure is reasonably necessary provided: (1) the
   25               deposing Party requests that the witness sign the form attached as Exhibit
   26               A hereto; and (2) they will not be permitted to keep any confidential
   27               information unless they sign the “Acknowledgment and Agreement to
   28               Be Bound” (Exhibit A), unless otherwise agreed by the Designating
                                                       10
          [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 11 of 16 Page ID #:1007



     1             Party or ordered by the Court. Pages of transcribed deposition testimony
     2             or exhibits to depositions that reveal Protected Material may be
     3             separately bound by the court reporter and may not be disclosed to
     4             anyone except as permitted under this Stipulated Protective Order;
     5       (i)   Any mediators or settlement officers and their supporting personnel,
     6             mutually agreed upon by any of the Parties engaged in settlement
     7             discussions; and
     8       (j)   auditors, regulators, and other such entities as is reasonably necessary in
     9             the ordinary course of business and who have signed the
   10              “Acknowledgment and Agreement to Be Bound” (Exhibit A);
   11        10.   PROTECTED          MATERIAL        SUBPOENAED           OR     ORDERED
   12              PRODUCED IN OTHER LITIGATION
   13        If a Party is served with a subpoena or a court order issued in other litigation
   14 that compels disclosure of any information or items designated in this Action as
   15 “CONFIDENTIAL,” that Party must:
   16        (a)   Promptly notify in writing the Designating Party, and such notification
   17              shall include a copy of the subpoena or court order;
   18        (b)   Promptly notify in writing the party who caused the subpoena or order
   19              to issue in the other litigation that some or all of the material covered by
   20              the subpoena or order is subject to this Protective Order, and such
   21              notification shall include a copy of this Stipulated Protective Order; and
   22        (c)   Cooperate with respect to all reasonable procedures sought to be pursued
   23              by the Designating Party whose Protected Material may be affected. If
   24              the Designating Party timely seeks a protective order, the Party served
   25              with the subpoena or court order shall not produce any information
   26              designated in this action as “CONFIDENTIAL” before a determination
   27              by the court from which the subpoena or order issued, unless the Party
   28              has obtained the Designating Party’s permission. The Designating Party
                                                    11
          [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 12 of 16 Page ID #:1008



     1              shall bear the burden and expense of seeking protection in that court of
     2              its confidential material and nothing in these provisions should be
     3              construed as authorizing or encouraging a Receiving Party in this Action
     4              to disobey a lawful directive from another court.
     5        11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
     6              BE PRODUCED IN THIS LITIGATION
     7        The terms of this Order are applicable to information produced by a Non-Party
     8 in this Action and designated as “CONFIDENTIAL.” Such information produced by
     9 Non-Parties in connection with this litigation is protected by the remedies and relief
   10 provided by this Order. Nothing in these provisions should be construed as prohibiting
   11 a Non-Party from seeking additional protections.
   12         In the event that a Party is required, by a valid discovery request, to produce a
   13 Non-Party’s confidential information in its possession, and the Party is subject to an
   14 agreement with the Non-Party not to produce the Non-Party’s confidential
   15 information, then the Party shall:
   16         (a)   promptly notify in writing the Requesting Party and the Non-Party that
   17               some or all of the information requested is subject to a confidentiality
   18               agreement with a Non-Party;
   19         (b)   Promptly provide the Non-Party with a copy of the Stipulated Protective
   20               Order in this Action, the relevant discovery request(s), and a reasonably
   21               specific description of the information requested; and
   22         (c)   make the information requested available for inspection by the Non-
   23               Party, if requested.
   24         If the Non-Party fails to seek a protective order from this Court within 14 days
   25 of receiving the notice and accompanying information, the Receiving Party may
   26 produce the Non-Party’s confidential information responsive to the discovery request.
   27 If the Non-Party timely seeks a protective order, the Receiving Party shall not produce
   28 any information in its possession or control that is subject to the confidentiality
                                                     12
          [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 13 of 16 Page ID #:1009



     1 agreement with the Non-Party before a determination by the Court. Absent a court
     2 order to the contrary, the Non-Party shall bear the burden and expense of seeking
     3 protection in this court of its Protected Material.
     4        12.     UNAUTHORIZED DISCLOSURE OF PROTECTED
     5                MATERIAL
     6        If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
     7 Protected Material to any person or in any circumstance not authorized under this
     8 Stipulated Protective Order, the Receiving Party must immediately (a) notify in
     9 writing the Designating Party of the unauthorized disclosures, (b) use its best efforts
   10 to retrieve all unauthorized copies of the Protected Material, (c) inform the person or
   11 persons to whom unauthorized disclosures were made of all the terms of this Order,
   12 and (d) request such person or persons to execute the “Acknowledgment an
   13 Agreement to Be Bound” attached hereto as Exhibit A.
   14         13.     INADVERTENT PRODUCTION OF PRIVILEGED OR
   15                 OTHERWISE PROTECTED MATERIAL
   16         When a Producing Party gives notice to Receiving Parties that certain
   17 inadvertently produced material is subject to a claim of privilege or other protection,
   18 the obligations of the Receiving Parties are those set forth in Federal Rule of Civil
   19 Procedure 26(b)(5)(B). This provision is not intended to modify whatever procedure
   20 may be established in an e-discovery order that provides for production without prior
   21 privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
   22 Parties reach an agreement on the effect of disclosure of a communication or
   23 information covered by the attorney-client privilege or work product protection, the
   24 Parties may incorporate their agreement in the stipulated protective order submitted
   25 to the Court.
   26         14.     MISCELLANEOUS
   27         14.1 Right to Further Relief. Nothing in this Order abridges the right of any
   28 person to seek its modification by the Court in the future.
                                                      13
           [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 14 of 16 Page ID #:1010



     1        14.2 Right to Assert Other Objections. By stipulating to the entry of this
     2 Protective Order, no Party waives any right it otherwise would have to object to
     3 disclosing or producing any information or item on any ground not addressed in this
     4 Stipulated Protective Order. Similarly, no Party waives any right to object on any
     5 ground to use in evidence of any of the material covered by this Protective Order.
     6        14.3 Filing Protected Material. A Party that seeks to file under seal any
     7 Protected Material must comply with Local Civil Rule 79-5. Protected Material may
     8 only be filed under seal pursuant to a court order authorizing the sealing of the specific
     9 Protected Material. If a Party’s request to file Protected Material under seal is denied
   10 by the Court, then the Receiving Party may file the information in the public record
   11 unless otherwise instructed by the Court.
   12         15.    FINAL DISPOSITION
   13         After the final disposition of this Action and exhaustion of any related appeals,
   14 within 60 days of a written request by the Designating Party, each Receiving Party
   15 must return all Protected Material to the Producing Party or destroy such material. As
   16 used in this subdivision, “all Protected Material” includes all copies, abstracts,
   17 compilations, summaries, and any other format reproducing or capturing any of the
   18 Protected Material. Whether the Protected Material is returned or destroyed, the
   19 Receiving Party must submit a written certification to the Producing Party (and, if not
   20 the same person or entity, to the Designating Party) by the 60-day deadline that (1)
   21 identifies (by category, where appropriate) all the Protected Material that was returned
   22 or destroyed, and (2) affirms that the Receiving Party has not retained any copies,
   23 abstracts, compilations, summaries, or any other format reproducing or capturing any
   24 of the Protected Material. Notwithstanding this provision, Counsel are entitled to
   25 retain an archival copy of all pleadings, motion papers, trial, deposition, and hearing
   26 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
   27 reports, attorney work product, and consultant and expert work product, even if such
   28
                                                       14
           [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 15 of 16 Page ID #:1011
Case 2:18-cv-10476-JAK-KS Document 128 Filed 08/06/20 Page 16 of 16 Page ID #:1012



     1
     2                                           EXHIBIT A
     3
                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
     4
               I, _____________________________ [print or type full name], of
     5
         _____________________________________________ [print or type full address],
     6
         declare under penalty of perjury that I have read in its entirety and understand the
     7
         Stipulated Protective Order that was issued by the United States District Court for the
     8
         Central District of California on [date] in the case of Waddell v. Southern California
     9
         IBEW-NECA Trust Fund, et al., No. 2:18-cv-10476-JAK-KS. I agree to comply with
   10
         and to be bound by all the terms of this Stipulated Protective Order and I understand
   11
         and acknowledge that failure to so comply could expose me to sanctions and
   12
         punishment in the nature of contempt. I solemnly promise that I will not disclose in
   13
         any manner any information or item that is subject to this Stipulated Protective Order
   14
         to any person or entity except in strict compliance with the provisions of the Order.
   15
               I further agree to submit to the jurisdiction of the United States District Court
   16
   17 for the Central District of California for the purpose of enforcing the terms of this
   18 Stipulated Protective Order, even if such enforcement proceedings occur after
   19 termination of this action.
   20       I hereby appoint __________________________ [print or type full name] of

   21 ________________________________________________________ [print or type
   22 full address and telephone number] as my California agent for service of process in
   23 connection with this action or any proceedings related to enforcement of this
   24 Stipulated Protective Order.
   25 Date:
   26 City and State where sworn and signed:
   27 Printed name:
   28 Signature:
                                                       16
            [PROPOSED] PROTECTIVE ORDER GOVERNING CONFIDENTIAL INFORMATION
